

114 S660 IS: 21st Century Worker Tax Cut Act
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 660IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mrs. Murray (for herself, Mr. Reed, Mr. Brown, Mr. Durbin, Mr. Reid, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Wyden, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a credit for married couples who are
			 both employed and have young children.
	
 1.Short titleThis Act may be cited as the 21st Century Worker Tax Cut Act.
		2.Credit for dual-earner families
 (a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
				
					25E.Dual-earner families
 (a)Allowance of creditIn the case of an eligible taxpayer, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 10 percent of the lesser of—
 (1)$10,000, or (2)the earned income of the spouse with the lower amount of earned income for such taxable year.
 (b)LimitationThe amount of the credit allowable under subsection (a) shall be reduced (but not below zero) by an amount which bears the same ratio to the amount determined under subsection (a) (as determined without regard to this subsection) as the amount of the taxpayer's excess adjusted gross income bears to $20,000.
 (c)DefinitionsIn this section: (1)Earned incomeThe term earned income has the same meaning given such term in section 32(c)(2).
							(2)Eligible taxpayer
 (A)In generalThe term eligible taxpayer means a taxpayer who— (i)files a joint return for the taxable year under section 6013, and
 (ii)has at least 1 qualifying child (as defined in section 152(c)) who has not attained 12 years of age before the close of the taxable year.
 (3)Excess adjusted gross incomeThe term excess adjusted gross income means the amount of the eligible taxpayer's adjusted gross income (as defined in section 62, determined without regard to this section) that exceeds $110,000 for the taxable year.
							(d)Inflation adjustment
 (1)In generalIn the case of any taxable year beginning after 2016, each of the dollar amounts in subsections (a)(1) and (c)(3) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any dollar amount in subsection (a)(1) or (c)(3), after being increased under paragraph (1), is not a multiple of $1,000, such dollar amount shall be rounded to the nearest multiple of $1,000.
							(e)Additional eligibility requirements
 (1)Individual claiming benefits under section 911No credit shall be allowed under this section if an individual (or the individual's spouse) claims the benefits of section 911 for the taxable year.
 (2)Non-resident aliensNo credit shall be allowed under this section if an individual (or the individual's spouse) is a nonresident alien individual for any portion of the taxable year unless such individual is treated for such taxable year as a resident of the United States for purposes of this chapter by reason of an election under subsection (g) or (h) of section 6013.
 (3)Identification number requirementNo credit shall be allowed under this section if the eligible taxpayer does not include on the joint return of tax for the taxable year—
 (A)the taxpayer identification number of the individual and the individual's spouse, and (B)the name, age, and taxpayer identification number of any qualifying children.
 (f)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of an individual, no credit shall be allowable under this section in the case of a taxable year covering a period of less than 12 months..
 (b)Enhancement of earned income tax creditSection 32 of such Code is amended— (1)in subsection (a)(2)(B), by striking earned income and inserting modified earned income (as defined in subsection (c)(5)), and
 (2)in subsection (c), by adding at the end the following new paragraph:  (5)Modified earned incomeThe term modified earned income means an amount equal to the earned income of the taxpayer minus an amount equal to the product of—
 (A)the amount of any credit allowed to the taxpayer under section 25E for the taxable year, multiplied by
 (B)10.. (c)Conforming amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following:
				Sec. 25E. Dual-earner families..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.